Citation Nr: 0331426	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-15 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than September 30, 
2001, for a grant of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and an observer


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
February 1944.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
that established September 30, 2001 as the effective date for 
a grant of TDIU.


REMAND

For the reasons discussed below, the Board finds that further 
development must be completed before proceeding with the 
disposition of this appeal.  

In a statement received at the RO on July 30, 2001, the 
appellant indicated that her service-connected lumbosacral 
strain made it impossible for her to continue in her 
profession, and that it was impossible for her to seek 
employment as a nurse.  It was impossible for her to seek 
employment elsewhere.  The Board views this statement as an 
informal claim for TDIU.  She reinforced these statements in 
a letter received at the RO on August 6, 2001, when she 
stated that "due to injury and limited to walking, 
employability is impossible."  

On January 7, 2002, the veteran filed VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, and claimed that she was unemployable due to 
service-connected disability.  A June 2002 RO decision 
awarded TDIU effective January 7, 2002, the date of the 
claim.

In July 2002, the veteran filed a Notice of Disagreement 
wherein she contends that she is entitled to TDIU from March 
1944.  An October 2002 RO decision awarded TDIU effective 
September 30, 2001 on the basis that her January 2002 claim 
she stated that she was last employed in September 2001.

The effective date for an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred or, in the case 
of TDIU, the earliest date of which it is factually 
ascertainable that unemployability due to service-connected 
disability began, if application is received within one year 
from that date.  Otherwise, the effective date is the date of 
receipt of the claim for increase or TDIU, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o) (2003).

Unfortunately, this issue is not, ripe for adjudication.  The 
Veterans Claims Assistance Act of 2000 (VCAA), prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate the claim, notice of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), 
and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2003).  

In the case of a claim of entitlement to an earlier effective 
date for TDIU, the notice to the veteran of evidence needed 
to substantiate the claim must advise her that such evidence 
would consist of evidence that she had previously filed an 
informal claim for TDIU or evidence that TDIU became 
factually ascertainable during the year before she filed her 
claim.  Huston v. Principi, 17 Vet. App. 195 (2003).  There 
is no such notice in this file, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, supra.  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans et. al v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Based on this decision, the Board cannot rectify this 
problem.

Accordingly, the veteran's claim must be REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  Specifically, the notice must 
advise the veteran that evidence needed 
to substantiate her claim of entitlement 
to an earlier effective date for TDIU is 
evidence that she previously filed a 
formal or an informal claim for TDIU that 
was not adjudicated, or evidence of 
unemployability due to service-connected 
disabilities within the year prior to 
July 30, 2001.  A general form letter, 
prepared by the RO, not specifically 
addressing the disabilities and 
entitlement at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt 
to obtain on behalf of the veteran.  
After the veteran and her representative 
have been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and her 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




